 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA

 

f

UNITED STATES DISTRICT COURT vov 12209 | :
|

{

   
 

 

; . CT COURT
UNITED STATES OF AMERICA JUDGMENT IN A CREMINSENOAS AGF CALIFORN
V. (For Offenses Committed OrL8 -Nawembhe s pe 7)

  

EFRAIN VALDOVINOS-CORONA (1) _— Case'Number: 19CR3325-CAB

KASHA CASTILLO, FEDERAL DEFENDERS, INC.
Defendant’s Attorney

USM Number 40477379
4.
‘THE DEFENDANT: 7 | 7

X] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

[1] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such counts), which involve the following offense(s):

 

. Count
Title & Section Nature of Offense Number(s)

8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN 1

-The defendant is sentenced as provided in pages 2 through 2. of this judgment. °
_ The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

CL] The defendant has been found not guilty on count(s)

 

[4 Count(s) is dismissed on the motion of the United States.

 

_ Assessment : $100.00 — WAIVED,

[1 JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

x] No fine CL] Forfeiture pursuant to order filed , included herein.

 ITIS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of .
any material change in the defendant’s economic circumstances.

- November 8 ‘201

Date of Impo ivy Sentence

- HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: EFRAIN VALDOVINOS-CORONA (1) Judgment - Page 2 of 2
CASE NUMBER: —_—19CR3325-CAB ,

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (99 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal. .

The defendant must surrender to the United States Marshal for this district:
Li at A.M. on

 

 

O1 asnotified by the United States Marshal.
4 The defendant must surrender for service © of sentence at the institution designated by the Bureau of
Prisons:
C! on or before
C1 as notified by the United States Marshal.
i] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
. Defendant delivered on to
"at » with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
i |

19CR3325-CAB -

 
